Bond, J.
In the opinion of my associates this case is reversed for alleged error in the giving of the following instruction:
“The jury are instructed that, if they believe from the evidence that said mare was the property of Eliza C. Green, and that plaintiff secured a deed from E. W. Green only, and that he has not secured the title of Eliza C. Green, then they must find for defendant.”
The objections urged in said opinion to this instruction are, first, that it is not supported by any substantial evidence tending to show that Mrs. Green was the sole owner of the mare.
Granting for the moment the validity of this objection, still there was no reversible error in the instruction -Su$ra} for the following reasons: Said opinion states *307that it appears from the evidence that the mare in controversy was a “joint purchase” of Mrs. Eliza C. Green and her husband, and that the husband alone executed the instrument conveying or pledging the mare. It is obvious, according to this view, that the plaintiff took only the title of the husband, and became thereafter a tenant in common with Mrs. Green in the ownership of the said animal. As such 'cotenant, plaintiff, upon elementary principles of law, is debarred from bringing replevin for the possession of said mare either against his co-owner or her assignee or a stranger. This is tne well settled law in this state, and in every well considered case elsewhere. Pulliam v. Burlingame, 81 Mo. 111; Lisenby v. Phelps, 71 Mo. 522; Cross v. Hulett, 53 Mo. 397; Spooner v. Ross, 24 Mo. App. 603; Kamerick v. Castleman, 23 Mo. App. 493; Cobbey on Replevin, section 229; Freeman on Cotenants, section 289. If, therefore, the plaintiff, as shown by these authorities, had no right of action against the defendant, an erroneous instruction given at the instance of defendant would not be ground of reversal. Newman v. Lawless, 6 Mo. 279; Fitzgerald v. Barker, 96 Mo. 661; Keane v. Klausman, 21 Mo. App. 485; Hunter v. St. L., & Miss. Trans. Co., 25 Mo. App. 660.
I do not concede, however, under the facts in this record that my associates are correct in the theory, that there was no evidence given on the trial tending to show that the mare was the sole property of Mrs. Green.
The witness Sutton, who was one of the firm of Lanham & Sutton, the auctioneers who made the sale, testified, to wit:
“I attended the sale spoken of as the Scott sale on the Scott farm, north of the city several miles. It was a stock sale. I dont remember the name Julia. I do remember the-sale of the mare you speak of. I am’sat*308isfied that is the same mare, from what I have heard; she was sold at that sale. Judge Lanham sold all the horses; 1 made the entries of the purchases. This entry made about this mare is under the name of Eliza Green. The sale was made to Eliza Green. Eddie Green bid it in her name, and her name was entered on the firm books by myself. * * Mrs. Green was a teacher in the public schools. The payments on account of this purchase were made not oftener than once a month, and sometimes a longer space than once a month. I got the money from Mr. Green; he told m'e that they were Mrs. Green’s monthly payments as a teacher. * * All the payments that were received by me and credited on the note were made in cash. There were six or eight payments. The note was not all paid. There was a note given for the purchase money, the note of Mrs. Green joined by her husband. The note was signed by both parties—secured by a chattel mortgage and also signed by both parties, that is, by E. W. Green and his wife too.”
Speaking of said sale, the witness Green testified, to wit:
“I bought the mare and the stock out there at the Scott sale. The auctioneers were Judge Lanham and Henry L. Sutton; Lanham called the sale and Sutton wrote it down; I told him at the time that I purchased this mare Julia to put hér down in the name of my wife; and that was done. All the property I bought there went down in her name. She never conveyed that property to me by any instrument' of writing; it is hers.”
These statements are clearly sufficient to afford'the basis of a rational inference, that Mrs. Green was the sole owner of the mare. Since it appears from them that the noté given for the property so purchased was paid out of her earnings as a school teacher, she was to *309the extent of the payments so made, under the statute, the owner of a separate estate in the property so purchased.- Nor is her status in this respect affected, if it be held that there was some evidence tending to show that her husband contributed some amount (which the record does not show) to the purchase in question,' since it is clear from all the testimony that the title to the property was vested in his wife by his directions, and this is sufficient to imply a purpose on hi.s part to make a gift to her separate use of whatever interest might have otherwise accrued to him b.y virtue of any contribution on his part to the purchase money of said mare and other stock. Welch v. Welch, 63 Mo. 57. As this evidence tended to show that Mrs. Green was the sole owner of the mare, the court could not refuse an instruction framed by defendant to cover the issue made by this phase of the case; for the law is well settled that the instructions must cover all the defenses arising upon the evidence. Raysdon v. Trumbo, 52 Mo. 35; Fitzgerald v. Hayward, 50 Mo. 516.
The second objection to the instruction, made in said opinion, is that it ignored any theory of estoppel claimed to have been presented by the evidence. The rule on the subject of .estoppel in pais has been declared to be: (1) There must have been a false representation or a concealment of material facts. (2) The representation must have been, made with knowledge of the facts. (3) The party to whom it was made must have been ignorant of the truth of the matter. (4) It must have been made with the intention ' that the other party should act upon it. { 5) The other party must have been induced to act upon it.” Blodgett v. Perry, 97 Mo. 273. The testimony in this record wholly fails to make any ground of estoppel against Mrs. Green, tested by the foregoing rules. The plaintiff stated that, after he replevined the .mare, *310he explained to Mrs. (Green the position he was then in, and requested her to forward a copy of a paper which plaintiff claimed the husband of Mrs. Green had executed to bim when the mare was first placed in his custody by her said husband. At the time of this conversation, the husband was a fugitive, and plaintiff wanted his signature to the copy in question because plaintiff claimed'to have lost the original indorsement.
Mrs. Green forwarded the copy, and it was returned to the plaintiff with the signature of her husband thereon. There is not a particle of evidence in the record that, prior to this time, Mrs. Green had any knowledge whatever of the transaction between her husband and plaintiff in reference to the mare, beyond the bare fact that she knew plaintiff had driven the animal once or twice while it wás temporarily in his possession several years before this suit was brought. All that is said on that subject is the following testimony, to wit:'
' “ She knew the mare was in my possession the first six months from March to September, '1888, because I' drove out there once or twice with her. and she noted her condition, saying she was looking better, and made remarks of that kind. She made not the slightest objection in the world to my possession of the animal.”
The time referred to in the testimony quoted was a period of about six months, several years before the bringing of this iSuit,. when plaintiff had the mare in his possession under an instrument made by the husband of Mrs. Green. There is nothing in this evidence which shows that she knew at that1 time anything of the- nature or consideration of the contract between her husband and plaintiff, whereby the latter, was in possession of the mare. The only thing in the-record which connects her in anyway with the transac*311tion in question was the subsequent request, several years after the redelivery of the mare to her husband and the bringing of this suit, that she would forward the aforesaid copy to her husband for his signature. Plaintiff only sought by this means to avail himself on the trial of this case of an antecedent title to the mare derived from the husband; he did not in any way claim that the wife, Mrs. Green, had parted with any title which she held to said mare. Her compliance with his request in this respect was a mere act of fairness, which could not in the nature of things have influenced a transaction between plaintiff and her husband which had transpired several years before. Plaintiff had already acted and acquired a definite status, which, of course, could not have been induced by a subsequent event. This fundamental requisite to, estoppel being wanting, no issue of that sort can arise under this record, even if the conduct of Mrs. Green had been sufficient to preclude her on this ground in other respects, which is negatived by the evidence in this record. I conclude, therefore, that the instruction, for the giving of which this case is reversed by my associates, is demonstrably free from the two objections urged in their opinion.
I further hold that the opinion of my associates misconceives the effect of the decision of Judge Sherwood in Cross v. Hulett, 53 Mo. 397. In that case, which was a replevin suit brought by one of three cotenants against another upon a claim that the latter had sold his interest to the plaintiff, it was held that a judgment for the defendant should not have been given “for the property in suit,” since the plaintiff had not parted with his interest therein. Obviously all that was meant by this determination was, that the judgment for the defendant should not have adjudicated the title to the property in his favor, since it did *312not appear that plaintiff had parted with his own interest therein, and therefore snch an adjudication against him would have been in violation of plain rights of ownership. Judge Shebwood did not, however, hold, as assumed in the opinion of my associates, that the judgment for the defendant in the case in question should not have awarded the possession to him, if it had appeared on the tidal that plaintiff had taken possession of the property when the writ was sued out and held it in his custody at the time. Such a holding would have been in direct contravention of the doctrine announced in that case, which was that replevin “can not be maintained by one joint owner of personal property against his co-owner, for the obvious reason that neither is entitled to the immediate and exclusive possession of such property.” To have decided, as here expressed, that the possession of one joint tenant can not be transferred to another co-owner by an action of replevin, and to have held in the same breath that, if such an action is brought and the plaintiff therein takes possession of the property in dispute before trial, the subsequent judgment rendered in favor of defendant could not restore to him the possession of the property of which he had been deprived by a process of the court, would be in effect the assertion of a legal and logical contradictory, since' it is apparent that such holdings would involve the right of a cotenant in an action of replevin to take possession of the common property by order of delivery before trial and hold the same after judgment rendered in favor of defendant, thus making the action of replevin an instrument of accomplishing the very end which it was previously asserted it could not subserve. The theory of my associates in this respect in my judgment is based upon a misapprehension of the facts, as well as the rule of law stated in the case of Cross v. Hulett, *313supra. There is not a scintilla of evidence in that ease that'the plaintiff therein had possession' of the property in dispute', when the judgment was rendered; on the contrary the legitmate inference arising from the want of any such showing is that the possession remained with .the defendant all the time. Hence .it is evident that the ruling of the learned judge in that case, that the judgment validating defendant’s possession should not go further and adjudicate title against plaintiff, who was a part owner, was an absolutely correct statement of legal principles, and in strict conformity with the statutory form of judgments in replevin where the possession has remained with the defendant. R. S. 1889, sec. 7491.
I, therefore, hold that the judgment in the present ■case should be affirmed, and I deem the decision of my associates contrary to the previous decisions of the supreme court herein cited, and request that this ■cause be certified to.the supreme court for determination, as provided by the constitution.